DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morino et al. (JP 2014185867), hereinafter referred to as Morino.
Regarding claim 1, Morino teaches, “A physical quantity measurement device (300) for measuring a physical quantity of a fluid, the physical quantity measurement device comprising: a measurement flow passage (between 332, 334) through which the fluid flows; a physical quantity detector (602) having a plate shape, detecting the physical quantity of the fluid by a detection element (Fig. 20, 21; ref. # 652-658) in the measurement flow passage, and including the detection element for detecting the physical quantity of the fluid; a protection body (Fig. 10; ref. # 400, 402, 404, 405, 406) that protects the physical quantity detector; and a body recess (Fig. 10-15; ref. # 461a, 461b) arranged on an outer surface of the protection body at a position spaced 
Regarding claim 2, Morino teaches, “wherein: the physical quantity detector (602) includes a sensor unit having the detection element (652-658); the outer surface of the protection body (400, 402, 404, 405, 406) has a front surface and a back surface opposite to the front surface in the thickness direction (see Fig. 10-15); the physical quantity detector (602) is protected with exposing the sensor unit to a front surface side (Fig. 10a, 11a, 13a, 14a, 15a, 15b, 16); and the body recess is arranged on the front surface (see at least Fig. 11a, 13a, 15a).”  
Regarding claim 3, Morino teaches, “wherein: the physical quantity detector (602) has a first plate surface (where 672 points in Fig. 11b) disposed on a front surface side of the protection body and a second plate surface (bottom of 602 or below this area, as shown in Fig. 11b) disposed on a back surface side of the protection body; and a bottom surface of the body recess (bottom of 461, 462’s are between first plate surface and second plate surface) is disposed between the first plate 66/70surface and the second plate surface of the physical quantity detector in the thickness direction (see at least Fig. 11b).”  
Regarding claim 4, Morino teaches, “wherein: the body recess is a groove (461, 462) extending along a peripheral portion of the physical quantity detector in the orthogonal direction (see Fig.’s 11-15; grooves have thicknesses in the orthogonal direction).”  
Regarding claim 5, Morino teaches, “wherein: the orthogonal direction includes a predetermined specific direction; and a length of the body recess is larger than a length of the 
Regarding claim 6, Morino teaches, “a detection support (Fig. 16, layer not labeled below 602) that supports the physical quantity detector (602) with mounting the physical quantity detector on a plate surface thereof (adjoining surfaces), wherein: the detection support has an extension portion extending from a peripheral portion of the physical quantity detector in the orthogonal direction (adjoining surfaces that contact each other of 602 and detection support not labeled in Fig. 16); and the body recess (461, 462’s “face” the extension portion of the detection support not labeled in Fig .16) is disposed at a position facing the extension portion in the thickness direction.”  
Regarding claim 8, Morino teaches, “wherein: the physical quantity detector (602) has a base that supports the detection element (ref. # 652-658 within 602); an outer surface of the base includes a base recess (672, 674 is a recess) for reducing a stress applied from the base to the detection element due to a deformation of the protection body (stress is reduced when 602 pressed or deformed at 400, 402, 404, 405, 406).”
Regarding claim 9, Morino teaches, “a physical quantity processor (604) protected by the protection body (see Fig. 16) and into which a detection result of the physical quantity detector is input (see para. [0163-0175]), wherein: the body recess is disposed on the outer surface of the protection body at a position spaced apart from the physical quantity processor in the orthogonal direction (see Fig. 10-15; ref. # 461a, 461b).”  
Claim(s) 10–12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogata et al. (JP 2017-20982), hereinafter referred to as Ogata.

Regarding claim 11, Ogata teaches, “68/70wherein: a detection support (1) that supports the physical quantity detector (4) with mounting the physical quantity detector on a plate surface thereof (4 mounted on 1 via 2), wherein: the base recess (30) is disposed on a facing surface of the outer surface of the base (2) facing the detection support (1), and is covered by the detection support (see Fig. 3, 4, 6, 11).”  
Regarding claim 12, Ogata teaches, “wherein: the base recess (30) is a groove extending along a peripheral portion of the base (2) in the orthogonal direction orthogonal to the thickness direction (see Fig. 11).”  
Allowable Subject Matter
Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 7, the prior art does not teach or suggest the claimed, “a surface forming portion arranged inside the body recess to be deformable according to a deformation of the protection body and providing a continuous surface continuously connected to the outer surface of the protection body”, in combination with the previously claimed language.
Regarding claim 13, the prior art does not teach or suggest the claimed, “a plate surface recess, which is disposed on the second plate surface; and a membrane for providing a bottom surface of the plate surface recess, on which the detection element is arranged; and the base recess together with the plate surface recess is disposed on the second plate surface”, in combination with the previously claimed language.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach flow sensing devices with structure similar to the present application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726.  The examiner can normally be reached on M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN D WALSH/Primary Examiner, Art Unit 2852